By JUDGE GEORGE W. VAKOS
The court has received and reviewed the memoranda filed by counsel in the above matter, concerning the question of whether or not the petitioner's counsel is entitled to an attorney’s lien as provided in § 54-70 of the Code of Virginia. Having also reviewed some of the authorities cited by counsel, the court is of the opinion that a partition suit such as was filed in the above chancery matter is clearly neither "a right of action sounding in tort, or for liquidated or unliquidated damages on contract," and as such is not an action wherein the above statute can be applied.
Since there also is no allegation of any unlawful ouster by Mr. Reid, one of the co-tenants, Mrs. Reid, the other co-tenant, is not entitled to any rental value while Mr. Reid was in possession and thus there was no contractual relationship existing between the joint tenants to which a lien as contemplated under § 54-70 would apply.
The respondent’s demurrer to the petition by counsel for the complainant, therefore, will be sustained.